Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Action on the Merits. Claims 1-20 are currently pending and are addressed below. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 4th, 2022 and June 15th 2022 have been considered and entered. 

Response to Amendment
	The amendment filed on June 28th, 2022 has been considered and entered. Accordingly, claims 1-8 have been amended and claims 9-20 have been newly added. 

Response to Arguments
	The previous nonstatutory double patenting rejection of claims 1 and 2 have been overcome due to the applicant’s amendments.
	The previous claim interpretations of claim 1 has been overcome due to the applicant’s amendment. 
	The previous rejections of claims 1-8 under 35 USC 112(a) and 112(b) have been overcome due to the applicant’s amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01. 
Claim 1, and similarly claim 12, recite “in response to the impassible status of the next passing node, suspend a transmission of the node information”, however, the claims do not state that there is a transmission of node information. “A claim which fails to interrelate essential elements of the invention as defined by applicant(s) in the specification may be rejected under 35 U.S.C. 112, second paragraph, for failure to point out and distinctly claim the invention.” See MPEP 2172.01; In re Venezia, 530 F.2d 956, 189 USPQ 149 (CCPA 1976); In re Collier, 397 F.2d 1003, 158 USPQ 266 (CCPA 1968). 
Specifically, claims 1 and 12 fail to interrelate essential elements of the invention as disclosed by applicant in the specification. For example, the specification indicates that transmission of node information from a vehicle instruction unit (17, Fig. 1) in a parking management server (1, FIG. 1) to a vehicle (2, FIG. 10) is a required step prior to suspending transmission of node information (i.e., “suspend a transmission of the node information associated with the target nodes other than the next-passing node”, claim 1). See Spec. ¶ 79 (“The vehicle instruction unit 17 here gives an instruction to the target vehicle 2 by transmitting the node information associated with the target node to the target vehicle 2 . . .when it is determined . . . node impassable status, the vehicle instruction unit 17 suspends the transmission of the node information”). In addition, the specification fails to provide an enabling embodiment where there is a suspension of transmission and no transmission step. 
Claims 2-11 and 13-20 are rejected due to their dependency on rejected claims 1 and 12. 

Allowable Subject Matter
Claims 1-20 are allowable over prior art and would be allowed if the applicant amends to overcome and comply with the 35 USC 112(b) rejections. 
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach, disclose or suggest the limitations:
	“An automated valet parking system comprising: a storage device storing parking place map information that includes node position information of a plurality of nodes corresponding to passages in a parking place, and node information including driving boundaries and markers associated with the nodes; and  a processor configured to:   acquire a vehicle position of an autonomous driving vehicle in the parking place; identify unpassed nodes that form a target route to lead the autonomous driving vehicle from the vehicle position to a target parking space; select a subgroup of the unpassed nodes as target nodes, wherein a number of the target nodes is less than a total number of the unpassed nodes, and wherein one of the target nodes that is closest to the vehicle position is set as a next-passing nodeof the next-passing node to an impassible status, based on the target route of the autonomous driving vehicle and a vehicle position of another vehicle in the parking place; in response to the impassible status of the next passing node, suspend a transmission of the node information associated with the target nodes other than the next-passing node, and instruct the autonomous driving vehicle to decelerate; and in response to a status change of the next-passing node from the impassable status to a passable status, instruct the vehicle to advance along a portion of the target route leading to the target parking space by resuming the transmission of the node information of the target nodes.” as recited in claim 1 and similarly recited in independent claim 12. Claims 2-11 and 13-20 are allowed on the basis of their dependency.
With respect to independent claims 1 and 12, the best prior art references, Wang (US 9969386 B1) in view of Kurt (US 1033856 B2) in view of Nordburch (US 20170323567 A1), teaches
An automated valet parking system comprising: 
a storage device storing parking place map information that includes node position information of a plurality of nodes corresponding to passages in a parking place, and node information including driving boundaries and markers associated with the nodes (Wang Col. 11 Lines 16-25; 
and a processor configured to:   
acquire a vehicle position of an autonomous driving vehicle in the parking place; 
identify unpassed nodes that form a target route to lead the autonomous driving vehicle from the vehicle position to a target parking space (Wang Col 8 Lines 14-31; 
select a subgroup of the unpassed nodes as target nodes, wherein a number of the target nodes is less than a total number of the unpassed nodes, and wherein one of the target nodes that is closest to the vehicle position is set as a next-passing node (Kurt Claim 15);
set a node status of the next-passing node to an impassible status, based on the target route of the autonomous driving vehicle and a vehicle position of another vehicle in the parking place (Kurt Col. 5 lines 25-53 and Fig. 3 “56”); 
and in response to a status change of the next-passing node from the impassable status to a passable status, instruct the vehicle to advance along a portion of the target route leading to the target parking space by resuming the transmission of the node information of the target nodes (Nordburch Paragraphs 10-11)
The references of Wang, Kurt and Norbuch differ in the sense that the references do not teach the detailed requirements of suspending a transmission of the node information in the amendment in combination with all other limitations and performed in the required order. 
In addition, there was no other prior art references that taught, disclosed or suggested this feature, nor is there any reason to modify or combine prior art references in the manner recited in claim 1 absent the applicant’s disclosure. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on May 4th, 2022 and June 5th 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM ABDOALATIF ALSOMAIRY whose telephone number is (571)272-5653. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IBRAHIM ABDOALATIF ALSOMAIRY/Examiner, Art Unit 3667                                                                                                                                                                                                        /KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667